Citation Nr: 1236712	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  03-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a foramen magnum meningioma (brain tumor), claimed as due to Agent Orange exposure. 

2.  Entitlement to service connection for residuals of a left arm/shoulder disability, other than service-connected residuals of a nondisplaced fracture of the left humeral metaphysis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to September 1975. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2002 rating decision in which, inter alia, the RO denied the Veteran's claims for service connection for a brain tumor due to Agent Orange exposure, a left arm/shoulder disability, as well as a claim for a TDIU.  The Veteran filed a notice of disagreement (NOD) in October 2002, and the RO issued a statement of the case (SOC) in April 2003.  The Veteran filed a substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals ) later in April 2003. 

In October 2004, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In February 2005, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a September 2008 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration. 

In A November 2009 decision, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the November 2009 decision regarding the claims currently on appeal.  By Order dated June 2010, the Court granted the Joint Motion, vacating the November 2009 Board decision and remanding these matters to the Board for further proceedings consistent with the Joint Motion. 

In April 2011, the Board remanded the claims on appeal to the RO, via the AMC, for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a May 2012 SSOC), and returned the matters to the Board for further appellate consideration.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the appellant when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters.

In the April 2011 remand, the Board directed the RO to arrange for the Veteran to undergo VA examination to obtain an opinion as to whether it is at least as likely as not that the Veteran's foramen magnum meningioma is medically related to his active duty service.  As part of the remand instructions, the examiner was directed to specifically consider and address the medical opinions of record from Dr. Coonley, Dr. Heim, the United Hospital Center examiner, Dr. Ezarailson (Ph.D.), Dr. Adnan Alghadban, and Dr. Ralph Gessner.  

A review of the April 2012 examination report reveals that the examiner did not comply with the Board's remand instructions.  The examiner specifically wrote that he was unable to find the medical opinion from Dr. Gessner.  The examiner did not address any evidence pertaining to the United Hospital Center , and he did not reference any medical evidence from Dr. Alghadban.  This failure to follow the Board's remand instructions requires that the issue of  entitlement to service connection for a foramen magnum meningioma (brain tumor), claimed as due to Agent Orange exposure be returned to the RO for compliance with the Board's remand instructions.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the April 2011 remand, the Board directed that the examination be conducted by a VA oncologist or other appropriate physician.  The physician who conducted the April 2012 VA examination is identified as the Chief of Neurology Services.  In the examination report, the physician indicated  that he had consulted with a VA oncologist.  Significantly, other than the single reference to a consultation with a VA oncologist, the rest of the examination report is silent as to whether the oncologist who was consulted had any input in, or agreed with, the information provided in the examination report. As an oncologist was apparently consulted in conjunction with the VA examination, further information concerning the consultation is needed.  While, presumably, the oncologist agreed with the findings of the neurologist, he Board is not prepared to make that assumption.  Clarification as to oncologist's role in the examination was as well as the conclusions reached by the oncologist-to include written confirmation from the oncologist, if possible-is needed.  

Regarding the claim for service connection for residuals of a left arm/shoulder disability, the Veteran has argued that pains in his left arm and shoulder are related to post-operative residuals of the Veteran's meningioma.  Because the actions requested on appeal could result in service connection for a foramen magnum meningioma, which, in turn, could impact the Veteran's claim for service connection for residuals of a left arm/shoulder disability, the Board finds that the claim for service connection for residuals of a left arm/shoulder disability is inextricably intertwined with the claim for a foramen magnum meningioma, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Regarding the claim for a TDIU, the Board notes that, as found by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) (2011).  However, because the actions requested on remand could result in service connection for a foramen magnum meningioma and/or residuals of a left arm/shoulder disability, which, in turn, could result in eligibility for consideration of a TDIU on a schedular basis, the Board also finds that the claim for a TDIU is inextricably intertwined with other claims on appeal.  Id.  

Under the circumstances noted above, the Board finds that any action on the above-noted claims, at this juncture, would be premature, and that these claims should be remanded, as well. 

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran and his attorney another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claims before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claims, the RO should particularly consider all evidence added to the claims file since the RO last adjudicated the claims. 

Accordingly, these matters are hereby REMANDED to the RO, for the following action: 

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all available records and/or responses have been associated with the claims file the RO should return the entire claims file, to include a complete copy of this REMAND, to the physician who conducted the April 2012 VA examination, and request that he prepare an addendum to the examination report.

In the addendum, the physician should specifically consider and discuss the medical opinions of the United Hospital Center examiner, Dr. Adnan Alghadban, and Dr. Ralph Gessner, and any evidence since added to the record.  Then, the physician should  indicate whether his review of this evidence changes his opinion regarding the etiology of the foramen magnum meningioma.  

The physician should also describe the nature and extent of participation of the VA oncologist with whom he purportedly consulted in conjunction with the prior examination, to include describing any input received from the oncologist, and indicating whether the oncologist is in agreement with the physician's prior examination findings and conclusion.  If possible, written confirmation from the oncologist as to his role and input in the examination, as well as the extent of his agreement with the prior examiner's findings and conclusions, should be provided.  

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a foramen magnum meningioma, for service connection for residuals of a left arm/shoulder disability, and for a TDIU in light of all pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

